Name: Regulation (EU) NoÃ 1028/2012 of the European Parliament and of the Council of 25Ã October 2012 amending Council Regulation (EC) NoÃ 1234/2007 as regards the regime of the single payment scheme and support to vine-growers
 Type: Regulation
 Subject Matter: agricultural activity;  farming systems;  agricultural policy
 Date Published: nan

 14.11.2012 EN Official Journal of the European Union L 316/41 REGULATION (EU) No 1028/2012 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 25 October 2012 amending Council Regulation (EC) No 1234/2007 as regards the regime of the single payment scheme and support to vine-growers THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first paragraph of Article 42 and Article 43(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the ordinary legislative procedure (3), Whereas: (1) Article 103o of Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (4) provides for a possibility for Member States to grant decoupled aid under the single payment scheme to vine-growers. Several Member States have used this specific support measure. (2) However, the fact that Member States may modify transfers to the single payment scheme from the support programmes once a year and that support programmes have a five-year duration whilst payment entitlements giving rise to direct payments are granted for an indeterminate period of time has resulted in administrative and budgetary burdens. (3) In order to simplify the management of this specific support measure and to ensure its consistency with the objectives of the rules for direct support schemes for farmers, it is appropriate to convert it into the possibility for Member States to definitively decrease the funds allocated to the support programmes in the wine sector and thereby increase the national ceilings for direct payments. (4) It is appropriate to allow Member States to continue applying the support provided for in Article 103o of Regulation (EC) No 1234/2007 for 2014. (5) Regulation (EC) No 1234/2007 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1234/2007 is amended as follows: (1) in Article 103n, the following paragraph is inserted: 1a. By 1 August 2013, Member States may decide to reduce, from 2015, the amount available for the support programmes referred to in Annex Xb, in order to increase their national ceilings for direct payments referred to in Article 40 of Regulation (EC) No 73/2009. The amount resulting from the decrease referred to in the first subparagraph shall definitively remain in the national ceilings for direct payments referred to in Article 40 of Regulation (EC) No 73/2009 and shall no longer be available for the measures listed in Articles 103p to 103y.; (2) Article 103o is replaced by the following: Article 103o Single payment scheme and support to vine-growers 1. Member States may decide, by 1 December 2012, to provide support to vine-growers for 2014 by allocating payment entitlements within the meaning of Chapter 1 of Title III of Regulation (EC) No 73/2009. If the amount of the support referred to in the first subparagraph is greater than the amount of support that was provided for 2013, the Member State concerned shall use the difference to allocate payment entitlements within the meaning of Chapter 1 of Title III of Regulation (EC) No 73/2009 to vine-growers in accordance with point C of Annex IX to that Regulation. 2. Member States intending to provide support referred to in paragraph 1 shall make provision for such support in their support programmes in accordance with Article 103k(3). 3. The support for 2014 referred to in paragraph 1 shall: (a) remain in the single payment scheme and no longer be available under Article 103k(3) for the measures listed in Articles 103p to 103y; (b) reduce proportionately the amount of funds available for measures listed in Articles 103p to 103y in the support programmes.. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 25 October 2012. For the European Parliament The President M. SCHULZ For the Council The President A. D. MAVROYIANNIS (1) OJ C 191, 29.6.2012, p. 116. (2) OJ C 225, 27.7.2012, p. 174. (3) Position of the European Parliament of 11 September 2012 (not yet published in the Official Journal) and decision of the Council of 4 October 2012. (4) OJ L 299, 16.11.2007, p. 1.